Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 05/17/2022. Claims 19-20 are canceled, and claims 1-18 and 21-22 are pending and have been considered below.

Objection
3.	Claim 2 is objected to because of the following informalities: “..interface with eh refined results…”line 7. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo (CA 2747145) in view of Chang et al. (US 2017/0238055).

Claim 1. Dimassimo discloses a computing system comprising:
one or more processors ([0025]); and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) ([0046],[0025]):
obtain results of input data sets applied to a plurality of AI (Artificial Intelligence) models (“The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”) ([0047]);
refine the obtained results based at least on one or more characteristics of the plurality of AI models or input data sets(“using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”)([0057]), “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”) ([0019]); lists example facets ([0028]);
semantically index the refined results based on the one or more characteristics (A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword ( s) with implicit or explicit Boolean logic or a structural query. The search engine analyzes the user input/query and compares the query term(s) with information stored within the search index (or semantic index 2 50)) ([0047]);
Dimassimo does not explicitly 
the input data sets including at least one video dataset, and the plurality of Al models including at least one video recognition model configured to recognize one or more objects;
in response to receiving a request from a user, suggest a query for querying the semantically indexed refined results based on the request from the user;
query the semantically indexed refined results to obtain a result; and 
visualize the result of the query
However, Chang discloses the input data sets including at least one video dataset, and the plurality of Al models including at least one video recognition model configured to recognize one or more objects (abstract, [0008]-[0010]);
in response to receiving a request from a user, suggest a query for querying the semantically indexed refined results based on the request from the user (Next, in a query UI component 2130, the UI enables a user to quickly and intuitively request all video clips associated with a set of characteristics: player, team, play type, ballhandler, ballhandler velocity, time remaining, quarter, defender, etc.) ([0332], fig. 21);
query the semantically indexed refined results to obtain a result (In addition, when a user is watching a video clip, the user can request all events that are similar to whatever just occurred in the video. The system uses a series of cartoon-like illustration to depict possible patterns that represent “all events that are similar.” This enables the user to choose the intended pattern, and quickly search for other results that match that pattern) ([0332], fig. 21) (With the previously computed alignment index, the system is also able to inform the UI to skip ahead to the appropriate frame of the video file in order to show the user the query result as it occurs in that video file) ([0333]); and 
visualize the result of the query (item 2128, fig. 21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so to take event data captured in video feeds and enable discovery and presentation of relevant events, metrics, analytic results, and insights.

Claims 10 and 21 represent the method computer program of claim 1, respectively and are rejected along the same rationale.

Claim 22. Dimassimo and Chang disclose the computing system of claim 21, Dimassimo further discloses wherein identifying one or more interface elements to be used to interface with the refined results occurs prior to receiving a user query, the executable instructions being further executable by the one or more processors to further configure the computing system to: receive a user query based on one or more interface elements, the one or more interface elements being configured to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]).

6.	Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo (CA 2747145) in view of Chang et al. (US 2017/0238055) and further in view of Snyder et al. (US 2019/0130285).
Claim 2. Dimassimo and Chang disclose the computing system in accordance with claim 1, wherein visualizing the result of the query includes:
Dimassimo further discloses identifying and selecting one or more interface elements for presentation, the one or more selected interface elements comprising one or more operators that may be used to query against the refined results (“The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]).
communicate the one or more selected interface elements to the interface component that interfaces with the refined results “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria” ([0046],[0055]).
However, Snyder discloses identifying an interface component among a plurality of interface components that can be used to interface with the refined results ([0039]-[0041], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Dimassimo. One would have been motivated to do so in order to enable a user or customer to select a particular item that truly matches their needs from such large repositories/inventories.

Claim 3. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the one or more selected interface elements comprising one or more terms that may be used to query against the refined results ([0020]).

Claim 4. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the one or more selected interface elements comprising one or more visualizations that may be used to present results of queries against the refined results (the search results displayed) (fig. 6).

Claim 5. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the interface component comprising a suggestion engine that generates suggested queries against the refined results ([0055]-[0056]).

Claim 6. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the interface component comprising a query engine that may be used to query against the refined results (item 260, fig. 3).

Claim 7. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the interface component comprising a visualization engine that may be used to visualize results of queries against the refined results ([0053], item 290 fig.3).

Claim 8. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the one or more selected interface elements also being identified based on the input data set that was applied to the AI model (“a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques…The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) ([0046]). 

Claim 9. Dimassimo Chang and Snyder disclose the computing system in accordance with claim 2, Dimassimo further discloses the computing system further configured to: semantically indexing the refined results to obtain a semantic index, where the interfacing with the refined results is performed by interfacing with the semantic index ([0046]).

Claims 11-18 represent the method of claims 2-9, respectively and are rejected along the same rationale.

Response to Arguments

7.	Applicant’s arguments and amendments filed on 05/17/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171